 


109 HR 342 IH: To provide for adjustment of immigration status for certain aliens granted temporary protected status in the United States because of conditions in Montserrat.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 342 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Owens introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide for adjustment of immigration status for certain aliens granted temporary protected status in the United States because of conditions in Montserrat. 
 
 
1.Adjustment of status for certain nationals of Montserrat 
(a)In generalThe status of any alien described in subsection (c) shall be adjusted by the Secretary of Homeland Security (in this Act referred to as the Secretary) to that of an alien lawfully admitted for permanent residence, if the alien— 
(1)applies for such adjustment within 1 year after the date of enactment of this Act; and 
(2)is determined to be admissible to the United States for permanent residence. 
(b)Certain grounds for exclusion inapplicableFor purposes of determining admissibility under subsection (a)(2), the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and 7(A) of section 212(a) of the Immigration and Nationality Act shall not apply. 
(c)Aliens eligible for adjustment of statusAn alien shall be eligible for adjustment of status under subsection (a) only if the alien— 
(1)is a national of Montserrat; and 
(2)was granted temporary protected status in the United States pursuant to the designation of Montserrat under section 244A(b)(1) of the Immigration and Nationality Act on August 28, 1997. 
2.Effect of application on certain ordersAn alien present in the United States who has been ordered excluded, deported, or removed, or ordered to depart voluntarily, from the United States through an order of removal issued under the Immigration and Nationality Act may, notwithstanding such order of removal, apply for adjustment of status under section 1. Such an alien shall not be required to file a separate motion to reopen, reconsider, or vacate the order of removal. If the Secretary approves the application, the Secretary shall cancel the order of removal. If the Secretary renders a final administrative decision to deny the application, the order of removal shall be effective and enforceable to the same extent as if the application had not been made. 
3.Work authorizationThe Secretary shall authorize an alien who has applied for adjustment of status under section 1 to engage in employment in the United States during the pendency of such application and shall provide the alien with an appropriate document signifying authorization of employment. 
4.Adjustment of status for certain family members 
(a)In generalThe status of an alien shall be adjusted by the Secretary to that of an alien lawfully admitted for permanent residence if the alien— 
(1)is the spouse, parent, or unmarried son or daughter of an alien whose status is adjusted under section 1; 
(2)applies for adjustment under this section within 2 years after the date of enactment of this Act; and 
(3)is determined to be admissible to the United States for permanent residence. 
(b)Certain grounds for exclusion inapplicableFor purposes of determining admissibility under subsection (a)(3), the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and 7(A) of section 212(a) of the Immigration and Nationality Act shall not apply. 
5.Availability of review 
(a)Administrative reviewThe Secretary shall provide to aliens applying for adjustment of status under section 1 or 4 the same right to, and procedures for, administrative review as are provided to— 
(1)applicants for adjustment of status under section 245 of the Immigration and Nationality Act; or 
(2)aliens subject to removal proceedings under section 240 of such Act. 
(b)Limitation on judicial reviewA determination by the Secretary as to whether the status of any alien should be adjusted under this Act is final and shall not be subject to review by any court. 
6.No offset in number of visas availableThe granting of adjustment of status under section 1 shall not reduce the number of immigrant visas authorized to be issued under any provision of the Immigration and Nationality Act. 
 
